DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 3 is currently canceled,
Claims 2 & 7 are previously canceled.
Claims 1, 4-6, 11 and 13 are currently amended.

Response to Arguments
Applicant's arguments filed 4/21/2022 have been fully considered but they are not persuasive. Applicant argues:
“Klaus's paragraph [0049] teaches a black depletion operation. Depletion and fortification are two separate and mutually exclusive operations, which nonetheless may share some similar analysis and manipulations. See., e.g., Klaus at para. [0052] ("the data modification module 60 operates in a different manner for the black fortification operation, compared to the black depletion operation"). Thus, Applicant respectfully submits that the Office Action's reliance on operations performed in a depletion operation are not applicable to a fortification operation. As such, Klaus fails to teach fortification, as claimed by Applicant.”
However, this knowledge is found in Applicant’s own teachings in US PG Pub 2003/0081029 to Underwood which was brought to Applicant’s attention in the last Office Action of 3/24/2022.   Underwood teaches “fortification on the edge of the black content with black dye based ink may reduce image quality defects” (paragraph 22).  Further, Underwood discloses “the terms "fortify" and its variants, as used herein, may be defined as the production of a black region with a black dye based ink and a black pigment based ink. The black dye based ink may be said to fortify the black pigment based ink. The black dye based ink may fortify a subset or essentially every pixel location within the black region” (paragraph 15).  Thus, Applicant’s own prior disclosure teaches to fortify a black colorant region with more black colorant in a color region along the border.
It then logically follows that any color region or border maybe fortified with more colorant.
Therefore the Applicant’s arguments are found non-persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-6 and 8-15 is/are rejected under 35 U.S.C. 103 as obvious over PG Pub 2012/0162719 to Klaus in view of US PG Pub 2003/0081029 to Underwood.

Regarding claim 1. Klaus discloses a computer-readable medium storing machine-readable instructions (“In accordance with an embodiment, an article of manufacture may be provided that includes a storage medium having instructions stored thereon that, if executed, result in the operations described herein”, paragraph 99) that, when executed by a processor (paragraph 100), cause the processor to: 
receive an image (“receive a contone image 904” paragraph 82); 
identify a first color region in the image, the first color region having a color level below a color level threshold (“the threshold function module 20 receives pixel data 16A, corresponding to the color plane CA, for pixels of the pixel group 204. In an embodiment, the pixel data of a pixel for a color plane (e.g., color plane CA) is represented by 10 bits (i.e., ranges from 0 to 1023). The pixel data of a given pixel and for the color plane CA is compared to one or more threshold levels, e.g., threshold levels 128, 512, and 768, to generate threshold pixel data of the given pixel for the color plane CA. For example, if the pixel data of the given pixel for the color plane CA is less than 128, the threshold pixel data of the given pixel for the color plane CA is 00; if the pixel data of the given pixel for the color plane CA is greater than 128 and less than 512, the threshold pixel data of the given pixel for the color plane CA is 01; if the pixel data of the given pixel for the color plane CA is greater than 512 and less than 768, the threshold pixel data of the given pixel for the color plane CA is 10”, paragraph 26); identify a second color region in the image, the first and second color regions sharing a border (“In an embodiment, an edge in a contone image refers to a boundary between two different colors in the contone image. For example, referring to the portion 200 of the contone image 14, if pixels A11, A21, . . . , A51, A12, A22, . . . , A52 have black color, and the remaining pixels in the portion 200 have another color (e.g., white color)”, paragraph 48); and 
fortify the first color region (“In an embodiment, a black fortification operation is performed to add color ink underneath black ink to improve optical density and/or reduce smudging while printing the contone image 14”, paragraph 52) by adding black colorant (“a black fortification operation is performed to add color ink underneath black ink to improve optical density and/or reduce smudging while printing the contone image 14”, paragraph 52, furthermore it is deemed as obvious to one of ordinary skill in the art that any color may be fortified by adding more of that color itself).  
Klaus while disclosing to enhance edges/borders, does not make explicit that the added colorant to fortify is black or is added to outline the first color region along the border.
However, Underwood in the same area of black fortification, teaches that that the added colorant to fortify is black (“the terms "fortify" and its variants, as used herein, may be defined as the production of a black region with a black dye based ink and a black pigment based ink. The black dye based ink may be said to fortify the black pigment based ink. The black dye based ink may fortify a subset or essentially every pixel location within the black region”, paragraph 15) and is added to outline the first color region along the border (“fortification on the edge of the black content with black dye based ink may reduce image quality defects”, paragraph 22).
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Klaus’s color fortification to include: that the added colorant to fortify is black and is added to outline the first color region along the border.
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Klaus’s color fortification by the teaching of Underwood because of the following reasons: (a) improving the print quality of a print job having black content, (Abstract, Underwood); and (b) to facilitate the printing of images in a printing device as taught by Klaus at paragraph 4 therein.

Regarding claim 4. Klaus discloses wherein the color of the second color region is white (“In an embodiment, an edge in a contone image refers to a boundary between two different colors in the contone image. For example, referring to the portion 200 of the contone image 14, if pixels A11, A21, . . . , A51, A12, A22, . . . , A52 have black color, and the remaining pixels in the portion 200 have another color (e.g., white color)”, paragraph 48).  

Regarding claim 5. Klaus discloses wherein the instructions, when executed by the processor, cause the processor to fortify the second color region (“In an embodiment, the threshold levels of the black color plane, generation of the pixel window and/or generation of the pattern by the pattern matching module 42 for the black fortification operation is at least in part similar to those carried out for the black depletion operation. For example, in the black fortification operation, it is determined if the target pixel is in the interior of a black area of the contone image 14”, paragraph 53).  

Regarding claim 6. Klaus discloses a method (Abstract) comprising: 
scanning a surface to produce an image (Fig. 1 and Fig. 8, “receive a contone image 904” paragraph 82); 
analyzing the image to identify a first color region in the image (“the threshold function module 20 receives pixel data 16A, corresponding to the color plane CA, for pixels of the pixel group 204. In an embodiment, the pixel data of a pixel for a color plane (e.g., color plane CA) is represented by 10 bits (i.e., ranges from 0 to 1023). The pixel data of a given pixel and for the color plane CA is compared to one or more threshold levels, e.g., threshold levels 128, 512, and 768, to generate threshold pixel data of the given pixel for the color plane CA. For example, if the pixel data of the given pixel for the color plane CA is less than 128, the threshold pixel data of the given pixel for the color plane CA is 00; if the pixel data of the given pixel for the color plane CA is greater than 128 and less than 512, the threshold pixel data of the given pixel for the color plane CA is 01; if the pixel data of the given pixel for the color plane CA is greater than 512 and less than 768, the threshold pixel data of the given pixel for the color plane CA is 10”, paragraph 26) and a second color region in the image, the first and second color regions sharing a border (“In an embodiment, an edge in a contone image refers to a boundary between two different colors in the contone image. For example, referring to the portion 200 of the contone image 14, if pixels A11, A21, . . . , A51, A12, A22, . . . , A52 have black color, and the remaining pixels in the portion 200 have another color (e.g., white color)”, paragraph 48); 
determining that a color level of the first color region is below a color level threshold (“the threshold function module 20 receives pixel data 16A, corresponding to the color plane CA, for pixels of the pixel group 204. In an embodiment, the pixel data of a pixel for a color plane (e.g., color plane CA) is represented by 10 bits (i.e., ranges from 0 to 1023). The pixel data of a given pixel and for the color plane CA is compared to one or more threshold levels, e.g., threshold levels 128, 512, and 768, to generate threshold pixel data of the given pixel for the color plane CA. For example, if the pixel data of the given pixel for the color plane CA is less than 128, the threshold pixel data of the given pixel for the color plane CA is 00; if the pixel data of the given pixel for the color plane CA is greater than 128 and less than 512, the threshold pixel data of the given pixel for the color plane CA is 01; if the pixel data of the given pixel for the color plane CA is greater than 512 and less than 768, the threshold pixel data of the given pixel for the color plane CA is 10”, paragraph 26); determining a color of the first color region  (“In an embodiment, the threshold levels of the black color plane, generation of the pixel window and/or generation of the pattern by the pattern matching module 42 for the black fortification operation is at least in part similar to those carried out for the black depletion operation. For example, in the black fortification operation, it is determined if the target pixel is in the interior of a black area of the contone image 14”, paragraph 53); and 
fortifying the first color region in response to the determination (“In an embodiment, a black fortification operation is performed to add color ink underneath black ink to improve optical density and/or reduce smudging while printing the contone image 14”, paragraph 52), the first color region fortified by adding colorant, the colorant being determined to correspond to the color of the first color region (“In an embodiment, a black fortification operation is performed to add color ink underneath black ink to improve optical density and/or reduce smudging while printing the contone image 14”, paragraph 52), furthermore it is deemed as obvious to one of ordinary skill in the art that any color may be fortified by adding more of that color itself).  
Klaus while disclosing to enhance edges/borders, does not make explicit that the added colorant to fortify is added to outline the first color region along the border.
However, Underwood in the same area of black fortification, teaches that that the added colorant to fortify is black (“the terms "fortify" and its variants, as used herein, may be defined as the production of a black region with a black dye based ink and a black pigment based ink. The black dye based ink may be said to fortify the black pigment based ink. The black dye based ink may fortify a subset or essentially every pixel location within the black region”, paragraph 15) and is added to outline the first color region along the border (“fortification on the edge of the black content with black dye based ink may reduce image quality defects”, paragraph 22).
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Klaus’s color fortification to include: that the added colorant to fortify is black and is added to outline the first color region along the border.
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Klaus’s color fortification by the teaching of Underwood because of the following reasons: (a) improving the print quality of a print job having black content, (Abstract, Underwood); and (b) to facilitate the printing of images in a printing device as taught by Klaus at paragraph 4 therein.

Regarding claim 8. Klaus discloses depleting the first color region after fortifying the first color region (“In an embodiment, a black depletion operation is performed to preserve an edge of a black area in the contone image 14, while reducing an amount of ink on an interior of the black area. Black depletion operation, for example, improves ink dry time for a relatively small reduction in black optical density in the black area in a printout of the image”, paragraph 49).  

Regarding claim 9. Klaus discloses printing the image after depleting the first color region (“The system 900 is included, for example, in a printing device”, paragraph 81, “In an embodiment, it may be desirable to have relatively higher resolution text data in the printout of a contone image, while non-text data in the printout may be of relatively lower resolution. That may be achieved by, for example, merging the higher resolution text data with the relatively lower resolution non-text contone data in the contone image. This, for example, enables using high quality text without having to send down the entire image page at the higher resolution required by the text plane”, paragraph 70).  

Regarding claim 10. Klaus discloses analyzing the image to identify a second color region in the image (“the pixels for which the pixel data for the black color plane is greater than the threshold level of 1000 are marked using grey shades (indicating that these are black pixels), the pixels for which the pixel data for the black color plane is less than the threshold level of 100 are kept blank (indicating that these are non-black pixels)”, paragraph 58); 
determining that a black color level of the second color region is below a second color level threshold, the second color level threshold being higher than the color level threshold; and fortifying the second color region (“For example, in the black fortification operation, it is determined if the target pixel is in the interior of a black area of the contone image 14. However, the data modification module 60 operates in a different manner for the black fortification operation, compared to the black depletion operation. For example, in the black depletion operation, the pixel data of the target pixel for the black color plane is reduced. On the other hand, in the black fortification operation, pixel data of the target pixel for one or more other color planes (i.e., other than the black color plane) is fortified or enhanced if the target pixel is in the interior of a black area. As an example, 5% cyan color and 10% magenta color (wherein the percentages are expressed with respect to the maximum values of the pixel data for the respective color planes) are added to pixels that are in the interior of the black areas. Accordingly, in the modified contone image 84, pixel data of the target pixel for the cyan color plane and the magenta color planes are enhanced and set to 51 and 102, respectively. If the pixel data of the target pixel for the cyan color plane and the magenta color planes were originally higher than 51 and 102, respectively, in the original contone image 14, then the pixel data of the target pixel for the cyan color plane and the magenta color planes are, for example, not modified”, paragraph 53, “In an embodiment, a dither matrix is used to reduce the pixel data of various pixels in the halftone image 914 for the bleed reduction operation. A dither matrix includes a plurality of pixels, each pixel having 1 bit or 2 bits pixel data for a corresponding color plane. As an example, if it is desired to have a 25% tone for a color plane in an area of a halftone image, a corresponding dither matrix is used, in which about 25% pixels have a value of 1's or are turned on (i.e., ink is deposited for these pixels while printing the image), and about 75% pixels have a value of 0's or are turned off (i.e., ink is not deposited for these pixels while printing the image). Similarly, dither matrices corresponding to 40%, 70%, or any other appropriate percentage of a tone of a halftone image for one or more color planes may be used”, paragraph 91).  

Regarding claim 11. Klaus discloses an apparatus (Fig. 1 and Fig. 9, image processing system 10 paragraph 21) comprising: 
an optical sensor to scan an image (Fig. 1 and Fig. 8, “receive a contone image 904” paragraph 82); 
a computer-readable medium, coupled to a processor, to store machine- readable instructions (“In accordance with an embodiment, an article of manufacture may be provided that includes a storage medium having instructions stored thereon that, if executed, result in the operations described herein”, paragraph 99) which, when executed by the processor (paragraph 100), cause the processor to: 
receive the image via the optical sensor (“receive a contone image 904” paragraph 82); 
identify a first color region in the image and a second color region in the image, the first and second color regions sharing a border (“In an embodiment, an edge in a contone image refers to a boundary between two different colors in the contone image. For example, referring to the portion 200 of the contone image 14, if pixels A11, A21, . . . , A51, A12, A22, . . . , A52 have black color, and the remaining pixels in the portion 200 have another color (e.g., white color)”, paragraph 48), and the first color region having a color level below a color level threshold (“the threshold function module 20 receives pixel data 16A, corresponding to the color plane CA, for pixels of the pixel group 204. In an embodiment, the pixel data of a pixel for a color plane (e.g., color plane CA) is represented by 10 bits (i.e., ranges from 0 to 1023). The pixel data of a given pixel and for the color plane CA is compared to one or more threshold levels, e.g., threshold levels 128, 512, and 768, to generate threshold pixel data of the given pixel for the color plane CA. For example, if the pixel data of the given pixel for the color plane CA is less than 128, the threshold pixel data of the given pixel for the color plane CA is 00; if the pixel data of the given pixel for the color plane CA is greater than 128 and less than 512, the threshold pixel data of the given pixel for the color plane CA is 01; if the pixel data of the given pixel for the color plane CA is greater than 512 and less than 768, the threshold pixel data of the given pixel for the color plane CA is 10”, paragraph 26); 
identify a first color of the first color region (“In an embodiment, the threshold levels of the black color plane, generation of the pixel window and/or generation of the pattern by the pattern matching module 42 for the black fortification operation is at least in part similar to those carried out for the black depletion operation. For example, in the black fortification operation, it is determined if the target pixel is in the interior of a black area of the contone image 14”, paragraph 53); and
fortify the first color region (“In an embodiment, a black fortification operation is performed to add color ink underneath black ink to improve optical density and/or reduce smudging while printing the contone image 14”, paragraph 52) by adding a first colorant, the first colorant corresponding to the first color (“In an embodiment, a black fortification operation is performed to add color ink underneath black ink to improve optical density and/or reduce smudging while printing the contone image 14.”, paragraph 52, furthermore it is deemed as obvious to one of ordinary skill in the art that any color may be fortified by adding more of that color itself); and 
a printer coupled to the processor to print the image after fortification of the first color region by the processor (“The system 900 is included, for example, in a printing device”, paragraph 81, “In an embodiment, it may be desirable to have relatively higher resolution text data in the printout of a contone image, while non-text data in the printout may be of relatively lower resolution. That may be achieved by, for example, merging the higher resolution text data with the relatively lower resolution non-text contone data in the contone image. This, for example, enables using high quality text without having to send down the entire image page at the higher resolution required by the text plane”, paragraph 70). 
Klaus while disclosing to enhance edges/borders, does not make explicit that the added colorant to fortify is added to outline the first color region along the border.
However, Underwood in the same area of black fortification, teaches that that the added colorant to fortify is black (“the terms "fortify" and its variants, as used herein, may be defined as the production of a black region with a black dye based ink and a black pigment based ink. The black dye based ink may be said to fortify the black pigment based ink. The black dye based ink may fortify a subset or essentially every pixel location within the black region”, paragraph 15) and is added to outline the first color region along the border (“fortification on the edge of the black content with black dye based ink may reduce image quality defects”, paragraph 22).
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Klaus’s color fortification to include: that the added colorant to fortify is black and is added to outline the first color region along the border.
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Klaus’s color fortification by the teaching of Underwood because of the following reasons: (a) improving the print quality of a print job having black content, (Abstract, Underwood); and (b) to facilitate the printing of images in a printing device as taught by Klaus at paragraph 4 therein. 

Regarding claim 12. Klaus discloses wherein the instructions, when executed by the processor, cause the processor to: 
identify non-white color regions in the image (“the pixels for which the pixel data for the black color plane is greater than the threshold level of 1000 are marked using grey shades (indicating that these are black pixels), the pixels for which the pixel data for the black color plane is less than the threshold level of 100 are kept blank (indicating that these are non-black pixels)”, paragraph 58); 
fortify the non-white color regions in the image (“a same pixel window is used for the black depletion operation, the black fortification operation”, paragraph 63); and 
deplete the non-white color regions in the image (“a same pixel window is used for the black depletion operation, the black fortification operation”, paragraph 63, “In an embodiment, the image processing operation comprises one of a black depletion operation, a black fortification operation, a fixer bloom operation, a bleed reduction operation, a text merge operation, a text enhancement operation, and the like”, paragraph 97).  

Regarding claim 13. Klaus discloses wherein identification of the non-white color regions in the image comprises 
the identification of the first color region and an identification of a second color region, the second color region having a color level below the color level threshold (“the pixels for which the pixel data for the black color plane is greater than the threshold level of 1000 are marked using grey shades (indicating that these are black pixels), the pixels for which the pixel data for the black color plane is less than the threshold level of 100 are kept blank (indicating that these are non-black pixels)”, paragraph 58), and 
fortification of the non-white color regions in the image comprises to add a first color density of the first colorant to the first color region and to add a second color density of colorant  to the second color region, the first color density being 10% or more than the second color density (“For example, in the black fortification operation, it is determined if the target pixel is in the interior of a black area of the contone image 14. However, the data modification module 60 operates in a different manner for the black fortification operation, compared to the black depletion operation. For example, in the black depletion operation, the pixel data of the target pixel for the black color plane is reduced. On the other hand, in the black fortification operation, pixel data of the target pixel for one or more other color planes (i.e., other than the black color plane) is fortified or enhanced if the target pixel is in the interior of a black area. As an example, 5% cyan color and 10% magenta color (wherein the percentages are expressed with respect to the maximum values of the pixel data for the respective color planes) are added to pixels that are in the interior of the black areas. Accordingly, in the modified contone image 84, pixel data of the target pixel for the cyan color plane and the magenta color planes are enhanced and set to 51 and 102, respectively. If the pixel data of the target pixel for the cyan color plane and the magenta color planes were originally higher than 51 and 102, respectively, in the original contone image 14, then the pixel data of the target pixel for the cyan color plane and the magenta color planes are, for example, not modified”, paragraph 53, “In an embodiment, a dither matrix is used to reduce the pixel data of various pixels in the halftone image 914 for the bleed reduction operation. A dither matrix includes a plurality of pixels, each pixel having 1 bit or 2 bits pixel data for a corresponding color plane. As an example, if it is desired to have a 25% tone for a color plane in an area of a halftone image, a corresponding dither matrix is used, in which about 25% pixels have a value of 1's or are turned on (i.e., ink is deposited for these pixels while printing the image), and about 75% pixels have a value of 0's or are turned off (i.e., ink is not deposited for these pixels while printing the image). Similarly, dither matrices corresponding to 40%, 70%, or any other appropriate percentage of a tone of a halftone image for one or more color planes may be used”, paragraph 91).  

Regarding claim 14. Klaus discloses wherein the instructions, when executed by the processor, cause the processor to: 
identify a second color region in the image, the second color region having a color level below the color level threshold; identify a second color of the second color region (“In an embodiment, similar to generating the color plane pixel window 26A for the color plane CA, color plane pixel windows for various other color planes are also generated by the threshold function module 20 by comparing pixel data of various pixels for various other color planes with corresponding threshold levels. For example, color plane pixel window 26B (as illustrated in FIG. 3B) for color plane CB is generated by the threshold function module 20 by comparing pixel data of various pixels in the pixel group 204 for the color plane CB with threshold levels associated with the color plane CB. In the previously discussed example, three threshold levels of 128, 512 and 768 are associated with the color plane CA. A number and values of threshold levels associated with the color plane CB may be similar, or different, compared to those associated with the color plane CA. In an example, three threshold levels of 128, 256 and 768 are associated with the color plane CB. In another example, only one threshold level of 512 is associated with the color plane CB. In an example, a number and values of the threshold levels associated with a given color plane are based on, for example, an image processing application for which the color plane pixel windows are generated, a desired level of granularity for the threshold pixel values associated with the given color plane, and/or the like. In an embodiment, the number and values of the threshold levels associated with the given color plane are configurable or programmable based on, for example, the associated image processing application”, paragraph 27); and fortify the second color region, wherein fortification of the second color region includes to add a second colorant  to the second color region, the second colorant  corresponding to the second color (“For example, in the black fortification operation, it is determined if the target pixel is in the interior of a black area of the contone image 14. However, the data modification module 60 operates in a different manner for the black fortification operation, compared to the black depletion operation. For example, in the black depletion operation, the pixel data of the target pixel for the black color plane is reduced. On the other hand, in the black fortification operation, pixel data of the target pixel for one or more other color planes (i.e., other than the black color plane) is fortified or enhanced if the target pixel is in the interior of a black area. As an example, 5% cyan color and 10% magenta color (wherein the percentages are expressed with respect to the maximum values of the pixel data for the respective color planes) are added to pixels that are in the interior of the black areas. Accordingly, in the modified contone image 84, pixel data of the target pixel for the cyan color plane and the magenta color planes are enhanced and set to 51 and 102, respectively. If the pixel data of the target pixel for the cyan color plane and the magenta color planes were originally higher than 51 and 102, respectively, in the original contone image 14, then the pixel data of the target pixel for the cyan color plane and the magenta color planes are, for example, not modified”, paragraph 53, furthermore it is deemed as obvious to one of ordinary skill in the art that any color may be fortified by adding more of that color itself). 
 
Regarding claim 15. Klaus discloses wherein addition of colorant corresponding to the first color includes to add black colorant and to add non-black colorant (“For example, in the black fortification operation, it is determined if the target pixel is in the interior of a black area of the contone image 14. However, the data modification module 60 operates in a different manner for the black fortification operation, compared to the black depletion operation. For example, in the black depletion operation, the pixel data of the target pixel for the black color plane is reduced. On the other hand, in the black fortification operation, pixel data of the target pixel for one or more other color planes (i.e., other than the black color plane) is fortified or enhanced if the target pixel is in the interior of a black area. As an example, 5% cyan color and 10% magenta color (wherein the percentages are expressed with respect to the maximum values of the pixel data for the respective color planes) are added to pixels that are in the interior of the black areas. Accordingly, in the modified contone image 84, pixel data of the target pixel for the cyan color plane and the magenta color planes are enhanced and set to 51 and 102, respectively. If the pixel data of the target pixel for the cyan color plane and the magenta color planes were originally higher than 51 and 102, respectively, in the original contone image 14, then the pixel data of the target pixel for the cyan color plane and the magenta color planes are, for example, not modified”, paragraph 53).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG Pub 2017/0331979 to Morovic et al. discloses systems and methods for replacing cells of an image based on some pre-determined metric are described herein. For example, systems and methods described herein may improve the functioning of a standard imaging system. For example, the systems and methods described herein may be used to post-process existing images in an imaging system based on one or more pre-determined metrics and improve the halftone images according to those pre-determined metrics.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976. The examiner can normally be reached Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/Primary Examiner, Art Unit 2672